

117 HR 5467 IH: Healthy Technology Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5467IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Schweikert introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to clarify that artificial intelligence and machine learning technologies can qualify as a practitioner eligible to prescribe drugs if authorized by the State involved and approved, cleared, or authorized by the Food and Drug Administration, and for other purposes.1.Short titleThis Act may be cited as the Healthy Technology Act of 2021.2.Prescription of drugs by artificial intelligence or machine learning technologiesSection 503(b) of Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)) is amended by adding at the end the following:(6)In this subsection, the term practitioner licensed by law to administer such drug includes artificial intelligence and machine learning technology that are—(A)authorized pursuant to a statute of the State involved to prescribe the drug involved; and(B)approved, cleared, or authorized under section 510(k), 513, 515, or 564..